Determination unanimously confirmed without costs and petition dismissed. Memorandum: We confirm the determination imposing a 150-day sanction, discontinuing the public assistance benefits of petitioner for 150 days based upon his failure to comply with job search requirements pursuant to 18 NYCRR 385.8 and 385.19. The fair determination is “supported by and in accordance with substantial evidence” (18 NYCRR 358-5.9 [b]). The criterion for termination of benefits has been met (see, 18 NYCRR 385.19 [a]), and petitioner’s argument to limit the scope of the hearing to one sentence contained within the prehearing “notice of decision” sent to petitioner is without merit. The sentence is taken out of context, and, as the Court of Appeals has noted, “in the administrative forum, the charges need only be reasonably specific, in light of all the relevant circumstances, to apprise the party whose rights are being determined of the charges against him * * * and to allow for the preparation of an adequate defense” (Matter of Block v Ambach, 73 NY2d 323, 333). Petitioner’s remaining contentions are without merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Jefferson County, Gilbert, J.) Present—Green, J. P., Lawton, Hayes, Wisner and Boehm, JJ.